DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been reviewed by the examiner and entered of record in the file.
 2.	Claims 18, 19, 43, 45, 47, and 48 are amended, claims 42, 44, and 46 are canceled, and claim 49 is newly added.  Claims 1-15, 18, 19, 43, 45, and 47-49 are present in the application. 
3.	Group I, claims 1-15, drawn to a method of treating a hematological cancer, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 1, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 103
5.	Claims 18, 19 and 42-48 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al, Cell Stem Cell 2014, as evidenced by https://pubchem.ncbi.nlm.nih.gov/compound/Imetelstat-sodium 2014 (hereafter referred to as “PubChem”), and Cantilena et al, https://ashpublications.org/blood/article/126/23/1267/104593/Activity-of-the-Telomerase-Inhibitor-GRN163L 2015, further in view of Pan et al, Cancer Discovery 2014.
	Upon further consideration of Applicant’s persuasive arguments regarding the dose-dependent synergistic effects of the combination of imetelstat and ABT-199 on AML tumor cells, and in view of the amendments to claims 18 and 47 in which dosages of both imetelstat and ABT-199 that are commensurate in scope with unexpected results have been included, the previous obviousness rejection is withdrawn.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rudy J. Ng (Reg. No. 56,741) on July 6, 2021. 
7.	The application has been amended as follows: 
	CLAIMS 1-15, please CANCEL without prejudice or disclaimer.
	CLAIM 18, line 2, after “leukemia,” please insert the following text: 
			“wherein the administration of ABT-199 is one day before, one day 				after, or the same day as, the administration of imetelstat”
	CLAIM 45, please CANCEL without prejudice or disclaimer.
	CLAIM 47, line 3, after “ABT-199,” please insert the following text: 
			“wherein the contacting with ABT-199 is one day before, one day 				after, or the same day as, the contacting with imetelstat”
	CLAIM 49, please CANCEL without prejudice or disclaimer.

REASONS FOR ALLOWANCE
8.	In consideration of Applicant’s amendatory changes and cancellations, claims 18, 19, 43, 47 and 48 are allowable over the prior art, as newly renumbered claims 1-5.   The following is an examiners statement of reasons for allowance:
This invention relates to a novel method of treating acute myeloid leukemia comprising administering imetelstat and ABT-199 to a subject in need thereof. The instant combination demonstrates synergism in vitro and enhances apoptosis ex vivo in AML patient samples as well as enhancing survival and increasing life span in a murine model of AML (please see Examples 3-5 found in pages 61-75 of the specification), which makes them useful as anti-cancer agents in the treatment of AML).  After a thorough search, the closest of prior art, Kuo et al in view of Pan et al. was found to teach a similar method of treatment, however the combined prior art fail to teach, suggest or render obvious the dose-dependent synergism of the instantly recited administration of the combination of imetelstat and ABT-199.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG D RICCI/Primary Examiner, Art Unit 1611